Convertible Promissory Note


December 16, 2009 US$82,500




TO:           Blue Cove Holdings Inc. of # 4 Beaufort Road, Nassau, Bahamas (the
“Creditor”)


WHEARAS:


A.
Endeavor Explorations Inc is indebted to the Creditor in the amount of $75,000
for the aggregate funds that the Creditor previously advanced to Endeavor;



B.
as consideration for a further advance of $7,500, Endeavor agrees to combine all
previous indebtedness into this Note payable pursuant to the terms and
conditions provided in this Note;



Endeavor Explorations Inc. of 980 Cooperage Way, Suite 601, Vancouver, British
Columbia, V6B 0C3 (“Endeavor”), promises to pay to the Creditor, at the address
specified above, the principal amount specified below (the “Principal”).


The following are the terms and conditions of the Note:


 
1.
Principal amount:
$82,500 due and payable from Endeavor to the Creditor.



 
2.
Maturity date:
This Note will be payable on demand.



 
3.
Interest:
No interest will accrue on the outstanding amount.



 
4.
Conversion:
At any time prior to the date that the Principal is repaid, the Creditor, at its
sole option, may convert a portion or all of the Principal outstanding into
shares of common stock in the capital stock of Endeavor (the “Shares”).  Each
$0.05 of Principal outstanding may be converted into one Share.



 
5.
Currency:
All funds and dollar amounts referred to in this Note are in the lawful currency
of the United States of America.



 
6.
Jurisdiction:
This Note will be interpreted in accordance with the laws in effect from time to
time in the Province of British Columbia.



 
7.
Resale Restrictions:
If the Creditor chooses to convert the Principal into Shares pursuant to
paragraph 4, the Creditor agrees and acknowledges that it will comply with all
securities laws relating to resale restrictions.



IN WITNESS WHEREOF this Promissory Note has been executed as of the day and year
first above written.




Endeavor Explorations Inc.


Per:           /s/ Belkis Jimenez Rivero
_______________________________
Belkis Jimenez Rivero
CEO & President